Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of Amendment, Response and IDS dated 10/12/20 is acknowledged.
Claim 2 has been deleted. Claims 1, 3-13 and 15-21 have been examined.
Claim 14 has been withdrawn from consideration as being non-elected.
In response to the amendment the following new rejection has been applied to the pending claims and replaces all of the previous rejections:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 9, 11, 15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0221298 to Ioualalen et al (Ioualalen).
Instant claim 1 recites:
A composition comprising a plurality of particles that are solid at ambient temperature, have a generally spherical shape, and have a mean diameter ranging from 40 pm to 3000 µm, said particles comprising at least one active agent, and a matrix, wherein said matrix comprises 
a) at least one low flow point excipient wherein the low flow point excipient has a melting point of less than 50°C and
 b) at least one high flow point excipient wherein the high flow point excipient has a melting point of 50°C or greater; 
Wherein a mass ratio of the at least one low flow point excipient and the at least one high How point excipient is greater than 4:1.


The composition comprises one hydrophobic wax and at least one non-neutralized fatty acid [0037], wherein wax includes animal, plant, mineral or mixture of waxes and amphiphilic oil [0042]. For the wax materials, [0045-0055] teaches triglycerides and derivatives such as palm oil, carnauba wax, candellila wax, Alfa wax, cocoa butter, ozokerite, vegetal waxes, and beeswax, and have a melting point of 15-75°C, preferably 30-45°C, and used in amounts of 1% to 50% [0057].
Further the non-neutralized fatty acid includes fatty acids having 4 to 18 carbon atoms, such as myristic acid, lauric acid, palmitic acid or oleic acid [0058] and 1-30% [0060]. Additionally, Ioualalen teaches inclusion of fatty alcohols of 12-30 carbon acids or fatty alcohol esters with 4 to 20 carbon atoms [0062] and oily compounds [0066]. 
Ioualalen teaches solid lipid particles have a size range between 0.5 to 1500 microns.
Example 4 of Ioualalen teaches paracetamol particles prepared from 49 g palm oil, 20 g oleic acid, 4.5 g stearic acid, 1.0 g capric acid, 0.5 g behenic acid and 2.5 g paracetamol, wherein palm oil, oleic acid and capric acid read on low flow point and low melting point excipients, whereas stearic acid and behenic acid read on high flow point and high melting point excipients. Calculating the amounts of the low and high melting point excipients, the ratio of low flow/melting points (combination of palm oil, oleic acid and capric acid) to high flow/melting points (combination of stearic acid and behenic acid) results in 70:5, which is greater than the claimed 4:1, 10:1 and 15:1 (claims 1, 3 and 4). 
Example 1 teaches palm oil, oleic acid and trilaurin (a combined weight of 86 g) that read on the low flow/melting excipients and stearic acid (4 g), and the ratio of low to high flow/melting of excipients results in 21.5. With respect to the particle sizes, [0112]  states that the above example 1 composition results in 62 microns size particles in a gel matrix, which falls within the claimed range of 40-3000 µm.  
For claim 5, examples 1 and 2 teaches 2.5% of active agents (erythromycin of example 1 and paracetamol of example 4). 
For the amounts of high flow excipient (claim 6), the above examples 1 and 2, teaches stearic acid that meets the instant claimed “at least 2 wt% of the composition”. 
For claim 11, Ioualalen does not teaches the instant claimed in vivo AUC, However,  Example 1 teaches all of the claimed components and therefore it is implicit that the delivery system of Ioualalen provides the claimed in vivo AUC.
It is noted that claim 15 recites product having the same limitations as that of claim 1and further recites product by process limitations. However, Ioualalen teaches all of the limitations, and further the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Claims 18 and 20-21 recites stearic acid and claims 19 and 21 recites oleic acid and lauric acid, all of which are taught by Ioualalen. Thus, Ioualalen anticipates instant claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 7, 8-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0221298 to Ioualalen et al (Ioualalen).
Instant claim 7 recites 0.01% to 20 wt% of a dispersing agent. Claim 9 recites a flow aid and claim 10 recites 0.01% to 5 wt%. While Ioualalen does not explicitly teach the claim limitation, instant claim does not specify the dispersing agent. Instant claims are not limited to any particular type of composition such as oral, topical, ocular etc. Ioualalen teaches adding non-surface active gelifying agents as dispersion medium and includes carboxyvinyl polymers and polyacrylic polymers etc [0096]. Ioualalen also teaches preparing the composition dispersible powders [0099]. Additionally, Ioualalen teaches lubricants such as talc, starches, silica powders, antistatic agents etc., which also read on the instant flow aid of claim 9. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose as appropriate amount any of the components such as those discussed in [0096] and [0099] so as to obtain the desired effect i.e., shear thinning effect, lubricant effect or dispersing effect. 
Ioualalen further teaches including constituents such as anti-radical substances [0077] and antioxidants [0078], and further teaches carotenoids and thus meet claims 8, 12 and 16. While Ioualalen does not explicitly teach nanoparticle composition comprising carotenoid or an antioxidant, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a galenic system comprising solid lipid particles with carotenoid as an active agent or an antioxidant, suggested by Ioualalen, with an expectation to provide the desired activity. 

6.	Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0221298 to Ioualalen et al (Ioualalen), in view of US 2008/0096853 to van Amelsvoort et al (Amelsvoort).
Ioualalen, discussed above, lacks the claimed specific active agents of claims 13 and 17.
Amelsvoort reference teaches a composition comprising a) a primary lipid component obtainable as the reaction product of one or more carboxylic acids with at least one of glycerol and propylene glycol; b) a co-lipid component selected from at least one of phosphorus-containing lipids and hydroxylated carboxylic acid esters of mono- and di-glycerides; c) lipophilic physiologically active ingredient; and d) water; the composition used to improve the bioavailability of the lipophilic physiologically active ingredient selected from carotenoids, fat-soluble vitamins, phytosterols, phytostanols and combinations thereof, in food or beverage products (abstract). The primary lipid components and the co-lipid components are described in [0028-0029], and the lipophilic active agents including specific carotenoids include beta-carotene, lutein, lycopene, zeaxanthine, etc. [0032] claimed in the instant claims 13 and 17.  Amelsvoort teaches that the 0.01% to 5% by weight [0040]. Amelsvoort teaches edible food and beverage products such as dips, spreads, fillings, dressing etc (0041]. Instant claims do not specify any particular form of the composition i.e., oral, topical, tablet, capsule, cream etc. Therefore, even though Amelsvoort teaches edible formulation and not oral compositions such as tablets, capsules, powder, as taught by Ioualalen, one of an ordinary skill in the art would have considered both teachings directed to oral compositions. Thus, it would have been obvious for one of an ordinary skill in the art before the before the effective filing date of the instant invention to look to the teachings of Amelsvoort and further include the claimed carotenoids such as lutein as an active agent in preparing the nanoparticles of Ioualalen because Amelsvoort teaches delivering lipophilic active agents is better improved with a lipidic delivery system, a lipid and a co-lipid component mixture, particularly for carotenoids such s lutein, lycopene etc., which are also claimed in the instant invention. In this regard, Ioualalen et al also suggests carotenoid as an active agent. Therefore one of an ordinary skill in the art would have expected to provide effective delivery of any of the carotenoids including beta-carotene, lutein, lycopene, zeaxanthine, etc., with the solid lipid nanoparticles of Ioualalen.

Double Patenting

7.	Claims 1, 3-7, 9-11 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,166,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a solid lipid particle comprising a matrix comprising an active agent, at least one low flow point excipient and at least one high flow point excipient. Patented claims mention triglycerides and glyceryl behenate, which meet the claimed excipients because applicants have elected the same excipients in the instant application. In particular, claim 1 of the patented claim recites the specific excipients that fall under the claimed genus. 
While instant claims have been amended to recite that the low flow point excipient has a melting point less than 50°C and the high flow excipient has a melting point greater than 50°C. Since the excipients of the patented claims meet the specifically claimed excipients triglycerides and glyceryl behenate and hence it is implicit that the excipients also possess the claimed low and high melting points.   
 Further, copending claims recite the percentages of the excipients that meet the claimed ratios of claim 3-4. Patented claims recite the particle size that falls within the claimed particle sizes and hence anticipate the instant claimed particle sizes. For the claimed active agent, patented claims recite curcumin, which reads generically on the active of the instant claim. For claim 11, patented claims recite all of the claimed limitations and hence the claimed in vivo AUC values are implicit to the composition of the patented claims.
While instant claim 15 recites product based on a process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). New claims 18-21 have been appended to this rejection because the patented claims recite the specific low and high flow point lipids such as those claimed in the new claims 18-21.


8.	Claims 8, 12, 13, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,166,187, as applied to claims 1-7, 9-11 and 18-21, and in view of US 2013/0017239 to Viladot Petit et al (Petit).
Patented claim lack the claimed antioxidant and the specific active agents of claims 12, 13 and 16-17.
	However, Petit reference teaches solid lipid nanoparticles for pharmaceutical compositions comprising a matrix formed by solid lipids, liquid lipids and an active agent (0020 and 0021). The micro particles have a size range of 50-100 microns (0028), the matrix materials include the elected triglycerides and glyceryl behenate (see 0040 and 0041) and are mixed in a proportion of 80:20 and 0.1:99.9 or 50:50 and 0.1:99.9 [0042], Petit teaches a number of active agents in the matrix [0053] including vegetable extracts. [0077] particularly teaches antioxidants such as claimed carotenoids, including lutein [0077], The exemplified compositions further include ascorbic acid, which also meet the claimed antioxidant. Thus, it would have been obvious for one of an ordinary skill in the art before the before the effective filing date of the instant invention to look to the analogous teachings of Petit in preparing the nanoparticles of patented claims and further include the claimed carotenoids such as lutein as an active agent and further include antioxidants such as ascorbic acid because Petit teaches that the solid lipid nanoparticles have higher capability to penetrate epidermal layers and thus are effective as carriers for a number of active agents.


Response to Arguments
Applicant's arguments filed 10/12/20 have been fully considered but not persuasive.
In response to the amendment the rejection of Claims 1, 3-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0013834 to Ljusberg et al in view of WO 2010/143199 to Prasad et al and US 2013/0017239 to Viladot Petit et al (Petit) has been withdrawn.
In response to the argument that until the claims are indicated allowable the following double patenting rejections should be held in abeyance, since Applicants have not provided any specific arguments with respect to merits of the rejection. Hence, the double patenting rejections have been maintained. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/20 was filed after the mailing date of the non-final action dated 5/15/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/LAKSHMI S CHANNAVAJJALA/                           Primary Examiner, Art Unit 1611